DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “…the groove is arranged in respective corner between the plurality of wall surfaces of the body and another surface of the body…”. The recitation of “… the groove arranged in the respective corner…” in claim 2 is conflicting with “…the groove disposed continuously along an edge of the another surface…” as recited in claim 1. The Applicant has to clarify or amend the claim limitations of claims 1 and 2 to be consistent with each other. Claim 2 is rejected as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi [U.S. Patent No. 10854383 B2].
Regarding claim 1, Choi discloses a coil component 100 column 7, lines 60-67, Fig. 5) comprising:
a body (e.g., 50, Fig. 5) having one surface (e.g., bottom surface of body 50) and another surface (e.g., upper surface of body 50) opposing each other, and including a plurality of wall surfaces (e.g., side surfaces of body 50) respectively connecting the one surface and the another surface;
a coil portion (e.g., 40, Fig. 6) embedded in the body 50;
first and second external electrodes (e.g., 84, 85 Fig. 6) spaced apart from each other, and respectively connected to the coil portion 40;
a groove (e.g., cut out portion on upper surface of body 50, column 7, lines 60-64, see Fig. 5) disposed continuously along an edge of the another surface (e.g., cut out or groove disposed from one corner to another corner of the upper surface) of the body 50; and
a stress relieving portion (e.g., portion 60 relieves physical stress on the upper portion of body 50 and electrical stress for the device 100) disposed on the another surface (upper surface) of the body 50 and covering at least a portion of the groove.
Regarding claim 2, Choi discloses the groove (e.g., the cut out portion on upper surface of body 50, column 7, lines 60-64, see Fig. 5) is arranged in respective corner edges (e.g., edge where the external electrodes is disposed below the upper surface or the another surface) between the plurality of wall surfaces of the body (e.g., side surface of the body 50) and the another surface of the body (upper surface of the body 50), the groove having a plurality of grooves (e.g., cut out on both edges body where the external electrodes are located) are connected to each other (e.g., stress relieving portion 60 connects the groove together).
Regarding claim 3, Choi discloses wherein an area of the another surface (upper surface with cut out) of the body 50 is smaller than an area of the one surface (bottom surface) of the body 50 (see Figure 5).
Regarding claim 4, Choi discloses wherein a side surface of the stress relieving portion 60 (see Fig. 6) and at least one of the plurality of wall surfaces of the body 50 are disposed on substantially the same plane.
Regarding claim 10, Choi discloses further comprising an internal insulating layer (e.g., 20, column 4, lines 43-46, Fig. 5) embedded in the body 50, 
wherein the coil portion 40 is disposed on at least one surface of the internal insulating layer 20.
Regarding claim 11, Choi discloses a first insulating layer (e.g., portion 60 on the bottom of body 50 between external electrodes 84 and 85, see Fig. 5) disposed on the one surface (bottom surface) of the body 50,
wherein the first and second external electrodes (e.g., 84, 85) are spaced apart from each other on the first insulating layer 60 (e.g., portion 60 on the bottom of body 50 between external electrodes 84 and 85, see Fig. 5).
Regarding claim 12, Choi discloses wherein both ends of the coil portion 40 are respectively exposed to both end surfaces of the body 50 (left and right end portions of body 50, see Fig. 5), opposing each other, among the plurality of wall faces of the body 50, and
each of the first and second external electrodes comprises:
first and second connection portions (e.g., vertical portions of external electrodes 84, 85 disposed on end portions of body 50, see Fig. 5) respectively disposed on the both end surfaces of the body 50 to be in contact with both ends of the coil portion 40; and
first and second extensions (e.g., horizontal portions of external electrodes 84, 85 on bottom of body 50) respectively extending from the first and second connection portions to be spaced apart from each other on the first insulating layer (e.g., portion 60 on the bottom of body 50 between external electrodes 84 and 85, see Fig. 5).
Regarding claim 15, Choi discloses a coil component 100 column 7, lines 60-67, Fig. 5) comprising:
a body (e.g., 50, Fig. 5) having one surface (e.g., bottom surface of body 50) and another surface (e.g., upper surface of body 50) opposing each other, and including a plurality of wall surfaces (e.g., side surfaces of body 50) respectively connecting the one surface and the another surface;
a coil portion (e.g., 40, Fig. 6) embedded in the body 50;
first and second external electrodes (e.g., 84, 85 Fig. 6) spaced apart from each other, and respectively connected to the coil portion 40;
a stress relieving portion (e.g., upper portion 60 relieves physical stress on the upper portion of body 50 and electrical stress for the device 100) disposed on the another surface (upper surface) of the body 50,
wherein the body (e.g., 50, Fig. 5) has a groove (e.g., cut out portion on upper surface of body 50, column 7, lines 60-64, see Fig. 5) continuously disposed in an edge of the another surface of the body 50 (e.g., cut out or groove disposed from one corner to another corner of the upper surface), whereby a dimension of the plurality of wall surfaces of the body 50 (e.g., height or thickness of wall surface of body 50 from the bottom of the cut out or groove to the one surface or bottom of body 50, see Fig. 5) in a thickness direction is smaller than a distance between the one surface (bottom surface of body 50) and the another surface of the body 50 (top most surface of body 50 beyond the cut out portion), and
the stress relieving portion (upper portion 60) covers at least a portion of the groove (see Fig. 5), and has a side surface (longitudinal side surface of relieve portion 60) disposed on substantially the same plane as at least one of the plurality of wall surfaces of the body (e.g., longitudinal side surface of body 50, see Fig. 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Suzuki et al. [U.S. Patent No. 6452473 B1].
Regarding claim 5, Choi discloses wherein with reference to a cross-section of the body 50 in a thickness direction perpendicular to the one surface (bottom surface of body 50) and the another surface of the body (upper surface of body 50), an angle defined by a side surface of the stress relieving portion 60 and one surface of the stress relieving portion, contacting the groove (e.g., the cut out along the edge of upper surface), is about 90 degrees.
Choi discloses the instant claimed invention discussed above except for the one surface of the stress relieving portion, contacting the groove is less than 90 degrees.
Suzuki discloses groove 23 (e.g., groove, located at ends with external electrode, has slanted sides, see Fig. 11c) is less than 90 degrees.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have grooves with slanted sides as taught by Suzuki to apply as grooves as the cut out for the body of Choi to provide a magnetic body with an angle defined by a side surface of the stress relieving portion 60 and one surface of the stress relieving portion of Choi, contacting the groove, to be less than 90 degrees, which makes cutting or dicing easier.
Regarding claim 14, Choi discloses the instant claimed invention discussed above except for depths of the groove is 50 µm or more and 60 µm or less.
Suzuki discloses a distance between the upper surface of the chip to the coil 3 is more than 50µm (column 8, lines 46-50), which is appropriate to have the groove 23 to have a depth of 50 µm or more and 60 µm or less.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to consider the depth of the groove to be 50 µm or more and 60 µm or less since the distance between the upper surface of the chip to the coil portion as taught by Suzuki is more than 50 µm to provide a safe clearance of the groove cut from the coil portion and avoid damage to the coil.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Yamamoto et al. [U.S. Patent No. 6292139 B1].
Regarding claim 6, Choi in view of Suzuki discloses the instant claimed invention discussed above except for the stress relieving portion comprises a resin.
Yamamoto discloses a stress relieving portion (e.g., portion 10 independent of external electrode minimize stress on main body 8, column 5, lines 13-31, Fig. 3 and 4) comprises resin.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have stress relieving portion comprises resin as taught by Yamamoto to the stress relieving portion of Choi in view of Suzuki to provide the magnetic body with insulating cover to avoid unnecessary contact with other conductive components around.
Regarding claim 7, Yamamoto discloses the stress relieving portion further comprises a filler (e.g., dielectric ceramic powder, column 5, lines 13-12) dispersed in the resin.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Jeong et al. [U.S. Patent No. 9251943 B2].
Regarding claim 13, Choi discloses the instant claimed invention discussed above except for further comprising, a second insulating layer disposed on the plurality of wall surfaces of the body, wherein the second insulating layer has an opening corresponding to each of the first and second connection portions.
Jeong discloses a second insulating layer (e.g., portion of insulating layer 11 on right and left ends of main body 10, column 4, lines 63-66, Figure 2) disposed on the plurality of wall surfaces of body 10, wherein the second insulating layer (e.g., portion of insulating layer 11 on right and left ends of main body 10, column 4, lines 63-66, Figure 2) has an opening (e.g., where ends of coil part 60 goes through, see Figure 2) corresponding to each of first and second connection portions (e.g., end portions of coil part 60 connected to external electrode 20, column 4, lines 50-54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have insulating layer with openings for the connection portions of the coil as taught by Jeong to the coil structure of Choi to provide isolation between the magnetic body and the external electrode and avoid short circuit but allow the necessary connection only between the coil and the external electrode.
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Reason for allowable subject matter:
Claim 8 recites, inter alia, 
the body comprises a magnetic metallic powder, and a particle diameter of the filler is less than a diameter of the magnetic metallic powder. 

The references of record do not teach or suggest the aforementioned limitation, would it be obvious to modify those references to include such limitation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132. The examiner can normally be reached M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.B/           Examiner, Art Unit 2837 



/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837